Defendant in error moves to dismiss the appeal in this case for the reason *Page 69 
that an order was entered in the lower court extending the time for the service of case-made until July 1, 1917, and providing that plaintiff be given ten days after service of case-made for suggesting amendments, same to be settled on five days' notice. The case-made was actually served on June 18, 1917, and signed and settled on notice on July 6, 1917. It is urged by plaintiff in error that the time in which to suggest amendments began to run from the date of service, June 18th, and not from July 1st, the expiration of the time in which to serve the case-made. This case is ruled by the cases of Sov. Camp of W. O. W. v. Chumley, 58 Okla. 681, 161 P. 1175, and Frey v. McCune,52 Okla. 648, 153 P. 109, and the motion must be sustained.
The appeal is therefore dismissed.
All the Justices concur.